USCA4 Appeal: 22-6180      Doc: 9        Filed: 04/19/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6180


        ANTHONY MAURICE SMALLS,

                            Petitioner - Appellant,

                     v.

        ACTING WARDEN JEFF NINES; STATE OF MARYLAND,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Catherine C. Blake, Senior District Judge. (1:20-cv-01884-CCB)


        Submitted: April 14, 2022                                           Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Anthony Maurice Smalls, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6180       Doc: 9         Filed: 04/19/2022      Pg: 2 of 3




        PER CURIAM:

               Anthony Maurice Smalls seeks to appeal the district court’s order denying on the

        merits his Fed. R. Civ. P. 60(b) motions for relief from its prior order dismissing as

        successive his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice

        or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate

        of appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S.

        473, 484 (2000)).

               We have independently reviewed the record and conclude that Smalls has not made

        the requisite showing. In his Rule 60(b) motions, Smalls challenged the validity of his

        state convictions and the merits of the district court’s determination that his prior petition

        had to be dismissed as successive. Accordingly, the motions should have been construed

        as a successive § 2254 petition. See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005);

        United States v. McRae, 793 F.3d 392, 397-99 (4th Cir. 2015).               Absent prefiling

        authorization from this court, the district court lacked jurisdiction to entertain Smalls’



                                                      2
USCA4 Appeal: 22-6180         Doc: 9     Filed: 04/19/2022     Pg: 3 of 3




        successive § 2254 petition. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a certificate

        of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     DISMISSED




                                                    3